Citation Nr: 1031869	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for tonsillitis. 

3.  Entitlement to service connection for vertigo. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1976. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the Veteran's claims of entitlement to service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to his request on his VA Form 9, substantive appeal 
received in June 2008, the Veteran was scheduled for a Travel 
Board hearing before a Veterans Law Judge at the RO in San 
Antonio, Texas in May 2010.  He was notified of this hearing in a 
March 2010 letter.  The Veteran failed to report to the hearing.

In a July 2010 Motion to Remand for Travel Board Hearing, the 
Veteran's representative requested that another hearing be 
scheduled.  The representative indicated that the letter 
notifying the Veteran of his hearing had been sent to an 
incorrect address.  Finding good cause for the Veteran's failure 
to appear for the scheduled hearing and for failing to provide a 
timely request for a new hearing date, the Board is remanding the 
case for the Veteran to be rescheduled for a Travel Board 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before the Board.  The Veteran 
should be notified of the date, time, and 
place of such a hearing by letter mailed to 
his current address of record, with a copy 
to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


